Grason, J.,
delivered the opinion of the Court.
We have carefully examined and considered the authorities cited in the argument of this case by the counsel of the respective parties, as well as the evidence contained in the record, and have reached the same conclusion upon the facts, as also upon the law applicable to them, which was reached by the Court below.
The opinion delivered by that Court embodies such a clear and forcible exposition of the law of the case, as well as such a thorough analysis of the evidence, that wc are satisfied that no additional force could be added to it by any opinion we might file in the case. We will, therefore, pass a decree affirming the decree of the Court below, for the reasons set out in the opinion of that Court.

Decree affirmed.